Exhibit 10.12

VIACOM INC.

2006 LONG-TERM MANAGEMENT INCENTIVE PLAN

(Amended and Restated on April 12, 2007, and as further

Amended and Restated on December 2, 2008)

ARTICLE I

GENERAL

Section 1.1        Purpose.

      The purpose of the Viacom Inc. 2006 Long-Term Management Incentive Plan
(the “Plan”) is to benefit and advance the interests of Viacom Inc., a Delaware
corporation (the “Company”), and its Subsidiaries (as defined below) by
rewarding certain employees of the Company and its Subsidiaries for their
contributions to the financial success of the Company and its Subsidiaries and
thereby motivate them to continue to make such contributions in the future.

Section 1.2        Definitions.

      As used in the Plan, the following terms shall have the following
meanings:

 (a)        “Administrator” shall mean the individual or individuals to whom the
Committee delegates authority under the Plan in accordance with Section 1.3(c).

 (b)        “Agreement” shall mean the written agreement or certificate or other
documentation governing an Award under the Plan, which shall contain terms and
conditions not inconsistent with the Plan and which shall incorporate the Plan
by reference.

 (c)        “Appreciation Value” shall mean the excess, if any, of the Value of
a Phantom Share on the applicable Valuation Date or date of termination of
employment or of the Participant’s death, Retirement or Permanent Disability (as
described in Section 5.5(a) hereof), as the case may be, over the Initial Value
of such Phantom Share.

 (d)        “Awards” shall mean any Stock Options, Stock Appreciation Rights,
Restricted Shares, Restricted Share Units, unrestricted shares of Class B Common
Stock, Phantom Shares, Dividend Equivalents, Performance Awards or Other Awards
or a combination of any of the above.

 (e)        “Board” shall mean the Board of Directors of the Company.

 (f)        “Cause” shall (i) have the meaning provided in a Company or a
Subsidiary employment agreement that is in effect and applicable to the
Participant, or (ii) mean, if there is no such employment agreement or if such
employment agreement contains no such term, unless the Committee determines
otherwise, (A) conduct constituting embezzlement, misappropriation or fraud,
whether or not related to the Participant’s employment with the Company or a
Subsidiary; (B) conduct constituting a felony, whether or not related to the
Participant’s employment with the Company or a Subsidiary; (C) conduct
constituting a financial crime, material act of dishonesty or material unethical
business conduct, involving the Company or a Subsidiary; (D) willful
unauthorized disclosure or use of Company or Subsidiary confidential
information; (E) the failure to obey a material lawful directive that is
appropriate to the Participant’s position from a superior in his or her
reporting line or the Board; (F) the failure or refusal to substantially perform
the Participant’s material employment obligations (other than any such failure
or refusal resulting from the Participant’s disability); (G) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the



--------------------------------------------------------------------------------

willful destruction of or failure to preserve documents or other material known
to be relevant to any investigation referred to in subparagraph (G) above; or
(I) the willful inducement of others to engage in the conduct described in
subparagraphs (A) – (H).

(g)        “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.

(h)        “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules, regulations and guidance
promulgated thereunder.

(i)         “Committee” shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board) to
administer the Plan in accordance with Section 1.3 of the Plan.

(j)         “Date of Grant” shall mean the effective date of the grant of an
Award as set forth in the applicable Agreement.

(k)        “Dividend Equivalent” shall mean a right to receive a payment based
upon the value of the regular cash dividend paid on a specified number of shares
of Class B Common Stock as set forth in Section 8.1 hereof. Payments in respect
of Dividend Equivalents may be in cash, or, in the discretion of the Committee,
in shares of Class B Common Stock or other securities of the Company designated
by the Committee or in a combination of cash, shares of Class B Common Stock or
such other securities.

(l)         “Earnings Per Share” shall have the meaning provided by GAAP.

(m)       “Effective Date” shall have the meaning set forth in Article XIII.

(n)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, including any successor law thereto.

(o)        “Fair Market Value” of a share of Class B Common Stock on a given
date shall be, unless otherwise determined by the Committee, the 4:00 p.m. (New
York time) closing price on such date on the New York Stock Exchange or other
principal stock exchange on which the Class B Common Stock is then listed.

(p)        “Free Cash Flow” shall mean the Company’s Operating Income before
depreciation and amortization, less cash interest, taxes paid, working capital
requirements and capital expenditures.

(q)        “GAAP” shall mean generally accepted accounting principles in the
United States.

(r)        “Initial Value” shall mean the value of a Phantom Share as specified
by the Committee as of the Date of Grant or the Value of a Phantom Share
calculated as of the Date of Grant or such earlier date as the Committee may
determine.

(s)        “Net Earnings” shall have the meaning provided in GAAP.

(t)        “Net Earnings from Continuing Operations” shall have the meaning
provided in GAAP.

(u)       “Net Revenue” shall have the meaning provided by GAAP.

(v)       “OIBDA” shall mean the Company’s Operating Income before depreciation
and amortization.

(w)      “OIBDA Without Inter-Company Eliminations” shall mean the Company’s
Operating Income before depreciation, amortization and inter-company
eliminations.

 

2



--------------------------------------------------------------------------------

(x)        “Operating Income” shall have the meaning provided by GAAP.

(y)        “Operating Revenue” shall have the meaning provided by GAAP.

(z)        “Other Awards” shall mean any form of award authorized under
Section 7.2 of the Plan, other than a Stock Option, Stock Appreciation Right,
Restricted Share, Restricted Share Unit, unrestricted share of Class B Common
Stock, Phantom Share, Performance Award or Dividend Equivalent.

(aa)       “Outstanding Phantom Share” shall mean a Phantom Share granted to a
Participant for which the Valuation Date has not yet occurred.

(bb)       “Outstanding Stock Option” shall mean a Stock Option granted to a
Participant which has not yet been exercised and which has not yet expired or
been terminated in accordance with its terms.

(cc)       “Participant” shall mean any employee who has met the eligibility
requirements set forth in Section 1.4 and to whom an Award has been made under
the Plan.

(dd)       “Performance Award” shall mean any award of Performance Shares or
Performance Share Units pursuant to Article VI hereof.

(ee)       “Performance Goals” shall have the meaning set forth in Section 6.2
hereof.

(ff)        “Performance Period” shall mean a period of time over which
performance is measured as determined by the Committee in its sole discretion.

(gg)       “Performance Share” shall mean an award granted pursuant to Article
VI hereof of a share of Class B Common Stock subject to the terms and conditions
set forth in the applicable Agreement.

(hh)       “Performance Share Units” shall mean an award granted pursuant to
Article VI hereof, payable, unless otherwise determined by the Committee, in
shares of Class B Common Stock, subject to the terms and conditions set forth in
the Plan and in the applicable Agreement.

(ii)         “Permanent Disability” shall have the same meaning as such term or
a similar term has in the long-term disability policy maintained by the Company
or a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability, unless the Committee
determines otherwise, in its discretion; provided, however, with respect to
grants of Incentive Stock Options, permanent disability shall have the meaning
given it under the rules governing Incentive Stock Options under the Code.

(jj)         “Phantom Share” shall mean a contractual right granted to a
Participant pursuant to Article V to receive an amount equal to the Appreciation
Value at such time, subject to the terms and conditions set forth in the Plan
and the applicable Agreement.

(kk)       “Restricted Share” shall mean a share of Class B Common Stock granted
to a Participant pursuant to Article III, which is subject to the restrictions
set forth in Section 3.3 hereof and to such other terms, conditions and
restrictions as are set forth in the Plan and the applicable Agreement.

(ll)         “Restricted Share Unit” shall mean a contractual right granted to a
Participant pursuant to Article IV to receive, in the discretion of the
Committee, shares of Class B Common Stock, a cash payment equal to the Fair
Market Value of Class B Common Stock, or other securities of the Company
designated by the Committee or a combination of cash, shares of Class B Common
Stock or such other securities, subject to the terms and conditions set forth in
the Plan and in the applicable Agreement.

(mm)     “Retirement” shall mean the resignation or termination of employment
after attainment of an age and years of service required for payment of an
immediate pension pursuant to the terms of any

 

3



--------------------------------------------------------------------------------

qualified defined benefit retirement plan maintained by the Company or a
Subsidiary in which the Participant participates; provided, however, that no
resignation or termination prior to a Participant’s 60th birthday shall be
deemed a retirement unless the Committee so determines in its sole discretion;
and provided further that the resignation or termination of employment other
than a termination of employment for Cause after attainment of age 60 shall be
deemed a retirement if the Participant does not participate in a qualified
defined benefit retirement plan maintained by the Company or any of its
Subsidiaries.

(nn)        “Revenue” shall have the meaning provided by GAAP.

(oo)        “Section 162(m)” shall mean Section 162(m) of the Code.

(pp)        “Section 162(m) Exception” shall mean the exception under
Section 162(m) for “qualified performance-based compensation.”

(qq)        “Section 162(m) Performance Goals” shall have the meaning set forth
in Section 6.2 hereof.

(rr)         “Section 409A” shall mean Section 409A of the Code.

(ss)        “Separation” shall mean the series of transactions by which the
Company was separated from the former Viacom Inc. (renamed CBS Corporation),
which prior to such transactions had been the parent corporation of the Company.

(tt)         “Separation Date” shall mean the closing date of the transactions
by which the Separation was effected.

(uu)        “Stock Appreciation Right” shall mean a contractual right granted to
a Participant pursuant to Article II to receive an amount determined in
accordance with Section 2.6 of the Plan, subject to such other terms and
conditions as are set forth in the Plan and the applicable Agreement.

(vv)        “Stock Option” shall mean a contractual right granted to a
Participant pursuant to Article II to purchase shares of Class B Common Stock at
such time and price, and subject to such other terms and conditions as are set
forth in the Plan and the applicable Agreement. Stock Options may be “Incentive
Stock Options” within the meaning of Section 422 of the Code or “Non-Qualified
Stock Options” which do not meet the requirements of such Code section.

(ww)     “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

(xx)      “Substitute Awards” shall mean Awards granted upon assumption of, or
in substitution for, outstanding awards previously granted by a company or other
entity all or a portion of the assets or equity of which is acquired by the
Company, with which the Company merges or otherwise combines or from which the
Company is spun-off or otherwise separated.

(yy)      “Valuation Date” shall mean the date on which the Appreciation Value
of a Phantom Share shall be measured and fixed in accordance with Section 5.2(a)
hereof.

(zz)      The “Value” of a Phantom Share shall be determined by reference to the
“average Fair Market Value” of a share of Class B Common Stock. The “average
Fair Market Value” on a given date of a share of Class B Common Stock shall be
determined over the 30-day period ending on such date or such other period as
the Committee may decide shall be applicable to a grant of Phantom Shares,
determined by dividing (i) by (ii), where (i) shall equal the sum of the Fair
Market Values on each day that the Class B Common Stock was traded and a closing
price was reported during such period, and (ii) shall equal the number of days,
as determined by the Committee for the purposes of determining the average Fair
Market

 

4



--------------------------------------------------------------------------------

Value for such Phantom Shares, on which the Class B Common Stock was traded and
a closing price was reported during such period.

Section 1.3        Administration of the Plan.

      (a)       Board or Committee to Administer. The Plan shall be administered
by the Committee, which shall consist of at least two members of the Board. If
any member of the Committee does not meet the qualification requirements of the
Section 162(m) Exception, then, with respect to any Award that is intended to
satisfy the requirements of the Section 162(m) Exception, the Committee shall
act through a subcommittee consisting of at least such number of directors as is
required from time to time to satisfy the Section 162(m) Exception, and each
such subcommittee member shall satisfy the qualification requirements of such
exception. If any member of the Committee (or subcommittee, as applicable) is
found not to have met the qualification requirements of the Section 162(m)
Exception, any actions taken or Awards granted by the Committee (or
subcommittee, as applicable) shall not be invalidated by such failure to so
qualify.

      (b)       Powers of the Committee.

(i)        The Committee shall adopt such rules as it may deem appropriate in
order to carry out the purpose of the Plan. All questions of interpretation,
administration and application of the Plan shall be determined by the Committee.
The determination of the Committee shall be final and binding as to all matters
relating to the Plan.

(ii)        The Committee shall have authority to select Participants from among
the class of eligible persons specified in Section 1.4 below, to determine the
type of Award to be granted, to determine the number of shares of Class B Common
Stock subject to an Award or the cash amount payable in connection with an
Award, and to determine the terms and conditions of each Award in accordance
with the terms of the Plan. Except as provided in Section 6.4, the Committee
shall also have the authority to amend the terms of any outstanding Award or
waive any conditions or restrictions applicable to any Award; provided, however,
that no amendment shall materially impair the rights of the holder thereof
without the holder’s consent except that the Committee shall have the right at
any time, without a holder’s consent and whether or not the rights of the holder
in an Award are materially adversely affected thereby, to amend or modify the
Plan or any Award under the Plan in any manner that the Committee considers
necessary or advisable to comply with any law, regulation, ruling, judicial
decision, accounting standards, regulatory guidance or other legal requirement.
With respect to any restrictions in the Plan or in any Agreement that are based
on the requirements of Section 409A or Section 422 of the Code, the
Section 162(m) Exception, the rules of any exchange upon which the Company’s
securities are listed, or any other applicable law, rule or restriction to the
extent that any such restrictions are no longer required, the Committee shall
have the sole discretion and authority to grant Awards that are not subject to
such restrictions and/or to waive any such restrictions with respect to
outstanding Awards.

      (c)       Delegation by the Committee. The Committee may, but need not,
from time to time delegate some or all of its authority under the Plan to an
Administrator consisting of one or more members of the Committee or of one or
more officers of the Company; provided, however, that the Committee may not
delegate its authority (i) to make Awards to employees (A) who are subject on
the date of the Award to the reporting rules under Section 16(a) of the Exchange
Act, (B) whose compensation for such fiscal year may be subject to the limit on
deductible compensation pursuant to Section 162(m) or (C) who are officers of
the Company who are delegated authority by the Committee hereunder, or
(ii) under Article XI of the Plan. Any delegation hereunder shall be subject to
the restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate authority to an Administrator, and the Committee may
at any time rescind the authority delegated to an Administrator appointed
hereunder or appoint a new Administrator. At all times, the Administrator
appointed under this Section 1.3(c) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by the Administrator in accordance with
the Committee’s delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the Administrator.

 

5



--------------------------------------------------------------------------------

      (d)       Non-Uniform Determinations. The Committee’s determinations under
the Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, Awards under the Plan (whether or not such
persons are similarly situated). Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform and
selective Agreements, as to the persons receiving Awards under the Plan, and the
terms and provisions of Awards under the Plan.

      (e)       No Liability. Subject to applicable law: (i) no member of the
Committee nor any Administrator shall be liable to any Participant or any other
person for anything whatsoever in connection with the administration of the Plan
except such person’s own willful misconduct; (ii) under no circumstances shall
any member of the Committee or any Administrator be liable for any act or
omission of any other member of the Committee or any other Administrator; and
(iii) in the performance of its functions with respect to the Plan, the
Committee and any Administrator shall be entitled to rely upon information and
advice furnished by the Company’s officers, the Company’s accountants, the
Company’s counsel and any other party the Committee or such Administrator deems
necessary, and no member of the Committee or such Administrator shall be liable
for any action taken or not taken in good faith reliance upon any such advice.

Section 1.4        Eligible Persons.

      Awards may be granted to any employee of the Company or any of its
Subsidiaries. An individual’s status as an Administrator will not affect his or
her eligibility to receive Awards under the Plan.

Section 1.5        Class B Common Stock Subject to the Plan.

      (a)       Plan Limit. The shares of Class B Common Stock subject to Awards
under the Plan shall be made available from authorized but unissued Class B
Common Stock, from Class B Common Stock issued and held in the treasury of the
Company or, subject to such conditions as the Committee may determine, from
shares beneficially owned by one or more stockholders of the Company. Subject to
adjustment under Article IX hereof, the total number of shares of Class B Common
Stock that may be delivered under the Plan (the “Section 1.5 Limit”) shall not
exceed 50 million.

      (b)       Plan Sub-Limits. Subject to adjustment under Article IX hereof,
the maximum aggregate number of shares of Class B Common Stock that may be
delivered in conjunction with awards of Restricted Shares, Restricted Share
Units, unrestricted shares of Class B Common Stock, Performance Shares, Dividend
Equivalents, Performance Share Units and Other Awards is 25 million, provided
that, subject to adjustment under Article IX hereof, no more than 50,000 shares
may be issued as unrestricted Class B Common Stock. Subject to adjustment under
Article IX hereof, the maximum aggregate number of shares of Class B Common
Stock that may be delivered in conjunction with awards of Incentive Stock
Options is 5 million.

      (c)       Rules Applicable to Determining Shares Available for Issuance.
For purposes of determining the number of shares of Class B Common Stock that
remain available for delivery under the Plan, the following rules apply:

(i)        In connection with the granting of an Award (other than an Award
denominated in dollars), the number of shares of Class B Common Stock in respect
of which the Award is granted or denominated shall be counted against the
Section 1.5 Limit (and, if applicable, the limits set forth in Section 1.5(b)).

(ii)        To the extent permitted by law or the rules and regulations of any
stock exchange on which the Class B Common Stock is listed, the number of shares
of Class B Common Stock that shall be added back to the Section 1.5 Limit (and,
if applicable, the limits set forth in Section 1.5(b)) and shall again be
available for Awards, shall be the corresponding number of shares of Class B
Common Stock that are (A) tendered in payment of the exercise price of an Award
or to satisfy a Participant’s tax or other withholding obligations with respect
to an Award; (B) subject to an Award or any portion of an Award which for any
reason expires or is cancelled, forfeited, or terminated without having been
exercised or paid;

 

6



--------------------------------------------------------------------------------

(C) withheld from any Award to satisfy a Participant’s tax or other withholding
obligations or to pay the exercise price of an Award; and (D) subject to an
Award or any portion of an Award that is settled in consideration other than
shares of Class B Common Stock (including cash). Anything to the contrary in
this Section 1.5(c) notwithstanding, if an Award is settled in whole or in part
by delivery of fewer than the full number of shares of Class B Common Stock that
was counted against the Section 1.5 Limit (and, if applicable, the limits set
forth in Section 1.5(b)) pursuant to clause (i) (as such number may have been
adjusted from time to time), the excess, if any, of the number of shares of
Class B Common Stock so counted over the number of shares of Class B Common
Stock delivered to the Participant upon exercise or settlement shall no longer
be counted against the Section 1.5 Limit (and, if applicable, the limits set
forth in Section 1.5(b)) and shall again be available for Awards.

(iii)        Any shares of Class B Common Stock underlying Substitute Awards
shall not be counted against the Section 1.5 Limit (and, if applicable, the
limits set forth in Section 1.5(b)).

Section 1.6        Section 162(m) Limits on Awards to Participants.

      (a)       Limits on Certain Stock Options, Stock Appreciation Rights and
Phantom Shares. The maximum aggregate number of shares of Class B Common Stock
that may be granted to any Participant during the five-year period starting on
the Effective Date of the Plan with respect to Stock Options, Stock Appreciation
Rights or Phantom Shares is 7.5 million (regardless of whether Stock
Appreciation Rights and Phantom Shares are settled in cash, Class B Common
Stock, other Company securities or a combination thereof), subject to adjustment
pursuant to Article IX hereof.

      (b)       Limits on other Awards. The maximum amount of Awards (other than
those Awards set forth in Section 1.6(a)) intended to qualify for the
Section 162(m) Exception that may be awarded to any Participant in respect of
any Performance Period is $50 million (with respect to Awards denominated in
cash) and 1,000,000 shares of Class B Common Stock (with respect to Awards
denominated in shares of Class B Common Stock), subject to adjustment pursuant
to Article IX hereof. Notwithstanding the preceding sentence, if in respect of
any Performance Period, the Committee grants to a Participant Awards having an
aggregate dollar value and/or number of shares less than the maximum dollar
value and/or number of shares that could be paid or awarded to such Participant
based on the degree to which the relevant Performance Goals were attained, the
excess of such maximum dollar value and/or number of shares over the aggregate
dollar value and/or number of shares actually subject to Awards granted to such
Participant shall be carried forward and shall increase the maximum dollar value
and/or number of shares that may be awarded to such Participant in respect of
the next Performance Period in respect of which the Committee grants to such
Participant an Award intended to qualify for the Section 162(m) Exception,
subject to adjustment pursuant to Article IX hereof.

Section 1.7        Agreements.

      The Committee shall determine and set forth in an Agreement the terms and
conditions of each Award (other than an Award of unrestricted Class B Common
Stock). Each Agreement (i) shall state the Date of Grant and the name of the
Participant, (ii) shall specify such other terms of the Award as appropriate for
inclusion in the Agreement, (iii) shall incorporate the Plan by reference and
(iv) shall be delivered or otherwise made available to the Participant. The
Agreement shall contain such other terms not inconsistent with the Plan as the
Committee may deem advisable. The Committee shall have the authority to adjust
the terms of the Agreements relating to an Award in a jurisdiction outside of
the United States (i) to comply with the laws of such jurisdiction or (ii) to
obtain more favorable tax treatment for the Company and/or any Subsidiary, as
applicable, and/or for the Participants in such jurisdiction. Such authority
shall be notwithstanding the fact that the requirements of the local
jurisdiction may be more restrictive than the terms set forth in the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE II

PROVISIONS APPLICABLE TO STOCK OPTIONS

Section 2.1        Grants of Stock Options.

      The Committee may from time to time grant to eligible employees Stock
Options on the terms and conditions set forth in the Plan and on such other
terms and conditions as are not inconsistent with the purposes and provisions of
the Plan, as the Committee, in its discretion, may from time to time determine.
Each Agreement covering a grant of Stock Options shall specify the number of
Stock Options granted, the Date of Grant, the exercise price of such Stock
Options, whether such Stock Options are Incentive Stock Options or Non-Qualified
Stock Options, the period during which such Stock Options may be exercised, any
vesting schedule, any Performance Goals and any other terms that the Committee
deems appropriate.

Section 2.2        Exercise Price.

      The Committee shall establish the per share exercise price of a Stock
Option on the Date of Grant in such amount as the Committee shall determine;
provided that such exercise price shall not be less than 100% of the Fair Market
Value of a share of Class B Common Stock on the Date of Grant. Notwithstanding
the foregoing, the per share exercise price of a Stock Option that is a
Substitute Award may be less than 100% of the Fair Market Value of a share of
Class B Common Stock on the Date of Grant, provided that the excess of the
aggregate intrinsic value of the Substitute Award, determined immediately after
the transaction giving rise to the substitution or assumption of the predecessor
award, does not exceed the aggregate intrinsic value of such predecessor award,
determined immediately before such transaction, and such substitution complies
with applicable laws and regulations, including the listing requirements of the
New York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed and Section 409A or Section 424 of the Code, as
applicable.

The exercise price of any Stock Option will be subject to adjustment in
accordance with the provisions of Article IX of the Plan. Any adjustments made
pursuant to this Section 2.2 shall be made in a manner consistent with the
requirements of Section 409A.

Section 2.3        Exercise of Stock Options.

      (a)       Exercisability. Stock Options shall be exercisable only to the
extent the Participant is vested therein, subject to any restrictions that the
Committee shall determine. The Committee shall establish the vesting schedule
applicable to Stock Options, which vesting schedule shall specify the period of
time, the increments in which a Participant shall vest in the Stock Options
and/or any applicable Performance Goal requirements, subject to any restrictions
that the Committee shall determine and specify in the applicable Agreement (or
any employment agreement applicable to the Participant). The Committee may, in
its sole discretion, accelerate the time at which a Participant vests in his
Stock Options.

      (b)       Option Period. For each Stock Option granted, the Committee
shall specify the period during which the Stock Option may be exercised.

      (c)       Registration Restrictions. A Stock Option shall not be
exercisable, no transfer of shares of Class B Common Stock shall be made to any
Participant, and any attempt to exercise a Stock Option or to transfer any such
shares shall be void and of no effect, unless and until (i) a registration
statement under the Securities Act of 1933, as amended, has been duly filed and
declared effective pertaining to the shares of Class B Common Stock subject to
such Stock Option, and the shares of Class B Common Stock subject to such Stock
Option have been duly qualified under applicable federal or state securities or
blue sky laws or (ii) the Committee, in its sole discretion, determines, or the
Participant, upon the request of the Committee, provides an opinion of counsel
satisfactory to the Committee, that such registration or qualification is not
required as a result of the availability of an exemption from registration or
qualification under such laws. Without limiting the foregoing, if at any time
the Committee shall determine, in its sole discretion, that the listing,
registration or qualification of the shares of Class B Common Stock subject to
such Stock Option is required under any federal or state law or on any
securities exchange or the consent

 

8



--------------------------------------------------------------------------------

or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, delivery or purchase of such shares
pursuant to the exercise of a Stock Option, such Stock Option shall not be
exercised in whole or in part unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

      (d)       Exercise in the Event of Termination of Employment, Retirement,
Death or Permanent Disability.

(i)        Termination other than for Cause, or due to Retirement, Death or
Permanent Disability. Except as otherwise provided in this Section 2.3 or as
otherwise determined by the Committee, in the event that (A) the Participant
ceases to be an employee of the Company or any of its Subsidiaries by reason of
the voluntary termination by the Participant or the termination by the Company
or any of its Subsidiaries other than for Cause, his Outstanding Stock Options
may be exercised to the extent then exercisable until the earlier of six months
after the date of such termination or the Expiration Date, (B) the Participant
ceases to be an employee of the Company or any of its Subsidiaries by reason of
the Participant’s Retirement, the Participant may exercise his outstanding Stock
Options to the extent exercisable on the date of Retirement until the earlier of
the third anniversary of such date or the Expiration Date; (C) the Permanent
Disability of the Participant occurs, his Outstanding Stock Options may be
exercised to the extent exercisable upon the date of the onset of such Permanent
Disability until the earlier of the third anniversary of such date or the
Expiration Date; and (D) a Participant dies during a period during which his
Stock Options could have been exercised by him, his Outstanding Stock Options
may be exercised to the extent exercisable at the date of death by the person
who acquired the right to exercise such Stock Options by will or the laws of
descent and distribution, permitted transfer or beneficiary designation until
the earlier of the second anniversary of the date of death or the Expiration
Date. Except as otherwise provided in this Section 2.3 or as otherwise
determined by the Committee, upon the occurrence of an event described in
clauses (A), (B), (C) or (D) of this Section 2.3(d)(i), all rights with respect
to Stock Options that are not vested as of such event will be relinquished.

(ii)        Termination for Cause. If a Participant’s employment with the
Company or any of its Subsidiaries ends due to a termination of employment for
Cause then, unless the Committee in its discretion determines otherwise, all
Outstanding Stock Options, whether or not then vested, shall terminate effective
as of the date of such termination.

(iii)        Maximum Exercise Period. Anything in this Section 2.3(d) to the
contrary notwithstanding and unless the Committee determines otherwise, no Stock
Option shall be exercisable after the earlier to occur of (A) the expiration of
the option period set forth in the applicable Agreement or (B) the tenth
anniversary of the Date of Grant thereof. If the date determined in accordance
with the preceding sentence is not a business day, the Stock Options may be
exercised up to and including the last business day before such date.

Section 2.4        Payment of Purchase Price Upon Exercise.

      Every share purchased through the exercise of a Stock Option shall be paid
for in full on or before the settlement date for the shares of Class B Common
Stock issued pursuant to the exercise of the Stock Options in cash or, in the
discretion of the Committee, in shares of Class B Common Stock or other
securities of the Company designated by the Committee, in a combination of cash,
shares or such other securities or in any other form of valid consideration that
is acceptable to the Committee in its sole discretion. If the Agreement so
provides, such exercise price may also be paid in whole or in part using a net
share settlement procedure or through the withholding of shares subject to the
Stock Option with a value equal to the exercise price. In accordance with the
rules and procedures established by the Company for this purpose, a Stock Option
may also be exercised through a “cashless exercise” procedure approved by the
Company from time to time, involving a broker or dealer, that affords
Participants the opportunity to sell immediately some or all of the shares
underlying the exercised portion of the Stock Option in order to generate
sufficient cash to pay the exercise price of the Option.

 

9



--------------------------------------------------------------------------------

Section 2.5        Repricing of Stock Options.

      The Committee may not “reprice” any Stock Option. “Reprice” means any of
the following or any other action that has the same effect: (i) amending a Stock
Option to reduce its exercise price, (ii) canceling a Stock Option at a time
when its exercise price exceeds the Fair Market Value of a share of Class B
Common Stock in exchange for a Stock Option, Restricted Share or other equity
award unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction, or (iii) taking
any other action that is treated as a repricing under GAAP, provided that
nothing in this Section 2.5 shall prevent the Committee from making adjustments
pursuant to Article IX.

Section 2.6        Stock Appreciation Rights.

      (a)       Generally. The Committee may grant Stock Appreciation Rights
alone or in tandem with other Awards.

      (b)       Stock Appreciation Rights Granted In Tandem with Stock Options.
Any Stock Appreciation Right granted in tandem with a Stock Option shall be
granted at the time of the grant of the Stock Option. The Stock Appreciation
Right shall be subject to the same terms and conditions as the related Stock
Option and shall be exercisable only at such times and to such extent as the
related Stock Option is exercisable. A Stock Appreciation Right shall entitle
the holder to surrender to the Company the related Stock Option (in whole or in
part) unexercised and receive from the Company in exchange therefor an amount
equal to the excess of the Fair Market Value of the shares of Class B Common
Stock subject to the surrendered portion of such Stock Option, determined as of
the day preceding the surrender of such Stock Option, over the aggregate
exercise price of the portion of the Stock Option so surrendered. Such amount
shall be paid in cash, or in the discretion of the Committee, in shares of
Class B Common Stock or other securities of the Company designated by the
Committee or in a combination of cash, shares of Class B Common Stock or such
other securities.

      (c)       Stock Appreciation Rights Granted Alone or In Tandem with Awards
Other Than Stock Options. Subject to the next sentence, Stock Appreciation
Rights granted alone or in tandem with Awards other than Stock Options shall be
subject to such terms and conditions as the Committee shall establish at or
after the time of grant and set forth in the applicable Agreement. The Committee
shall establish the per share exercise price of a Stock Appreciation Right
granted alone on the Date of Grant in such amount as the Committee shall
determine; provided that such exercise price shall not be less than 100% of the
Fair Market Value of a share of Class B Common Stock on the Date of Grant. In
addition, notwithstanding the foregoing, the per share exercise price of a Stock
Appreciation Right that is a Substitute Award may be less than 100% of the Fair
Market Value of a share of Class B Common Stock on the Date of Grant; provided
that the excess of the aggregate intrinsic value of the Substitute Award,
determined immediately after the transaction giving rise to the substitution or
assumption of the predecessor award, does not exceed the aggregate intrinsic
value of such predecessor award, determined immediately before such transaction,
and such substitution complies with applicable laws and regulations, including
the listing requirements of the New York Stock Exchange or other principal stock
exchange on which the Class B Common Stock is then listed and Section 409A or
Section 424 of the Code, as applicable. The exercise price of any Stock
Appreciation Right will be subject to adjustment in accordance with the
provisions of Article VIII of the Plan. Any adjustments made pursuant to this
Section 2.6(c) shall be made in a manner consistent with the requirements of
Section 409A.

ARTICLE III

PROVISIONS APPLICABLE TO RESTRICTED SHARES

Section 3.1        Grants of Restricted Shares.

      The Committee may from time to time grant to eligible employees Restricted
Shares on the terms and conditions set forth in the Plan and on such other terms
and conditions as are not inconsistent with the purposes and provisions of the
Plan, as the Committee, in its discretion, may from time to time determine. Each
Agreement covering a grant of Restricted Shares shall specify the number of
Restricted Shares granted, the Date of Grant, the price, if any, to be paid by
the Participant for such Restricted Shares, the vesting schedule (as provided
for in Section

 

10



--------------------------------------------------------------------------------

3.2 hereof) and any Performance Goals for such Restricted Shares and any other
terms that the Committee deems appropriate.

Section 3.2        Vesting.

      The Committee shall establish the vesting schedule applicable to
Restricted Shares granted hereunder, which vesting schedule shall specify the
period of time, the increments in which a Participant shall vest in the
Restricted Shares and/or any applicable Performance Goal requirements, subject
to any restrictions that the Committee shall determine and specify in the
applicable Agreement, provided that, unless otherwise determined by the
Committee, Restricted Shares that vest contingent solely on the requirement of
continued employment shall not fully vest in less than three years from the Date
of Grant.

Section 3.3        Rights and Restrictions Governing Restricted Shares.

      The Participant shall have all rights of a holder as to such shares of
Class B Common Stock (including, to the extent applicable, the right to receive
dividends (as described in Section 3.8) and to vote), subject to the following
restrictions: (a) the Participant shall not be entitled to be registered on the
books and records of the Company as a stockholder until such shares have vested;
(b) none of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of until such shares have vested; and
(c) except as otherwise provided in Section 3.6 below, all unvested Restricted
Shares shall be immediately forfeited upon a Participant’s termination of
employment with the Company or any Subsidiary for any reason or the
Participant’s death, Retirement or Permanent Disability.

Section 3.4        Adjustment with Respect to Restricted Shares.

      Any other provision of the Plan to the contrary notwithstanding, the
Committee may, in its discretion, at any time accelerate the date or dates on
which Restricted Shares vest. The Committee may, in its sole discretion, remove
any and all restrictions on such Restricted Shares whenever it may determine
that, by reason of changes in applicable law, the rules of any stock exchange on
which the Class B Common Stock is listed or other changes in circumstances
arising after the Date of Grant, such action is appropriate.

Section 3.5        Delivery of Restricted Shares.

      On the date on which Restricted Shares vest, all restrictions contained in
the Agreement covering such Restricted Shares and in the Plan shall lapse as to
such Restricted Shares. Restricted Share Awards issued hereunder may be
evidenced in such manner as the Committee in its discretion shall deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates. If stock certificates are issued, such
certificates shall be delivered to the Participant or such certificates shall be
credited to a brokerage account if the Participant so directs; provided,
however, that such certificates shall bear such legends as the Committee, in its
sole discretion, may determine to be necessary or advisable in order to comply
with applicable federal or state securities laws.

Section 3.6        Termination of Employment, Retirement.

      Unless otherwise provided in a Participant’s employment agreement with the
Company or a Subsidiary, in the event that the Participant’s employment with the
Company or any of its Subsidiaries terminates prior to the date or dates on
which Restricted Shares vest, the Participant shall forfeit all unvested
Restricted Shares as of the date of such event, unless the Committee determines
otherwise and provides that some or all of such Participant’s unvested
Restricted Shares shall vest as of the date of such event or some other date or
dates.

Section 3.7        Grants of Unrestricted Shares.

      Subject to the limit set forth in the proviso in Section 1.5(b) (as such
limit may be adjusted under Article IX hereof), the Committee may, in its sole
discretion, make awards of unrestricted Class B Common Stock to eligible
employees in recognition of outstanding achievements and performance.

 

11



--------------------------------------------------------------------------------

Section 3.8        Delivery of Dividend Payments.

      Subject to the provisions of this Plan and any Agreement, the recipient of
an Award of Restricted Shares may, if so determined by the Committee, be
entitled to receive dividends with respect to the number of shares of Class B
Common Stock covered by the Award, as determined by the Committee, in its sole
discretion. The Committee shall determine the payment schedule for such amounts
(if any) and may provide that such amounts (if any) shall accrue and be paid at
the time that the related Award vests and is payable. The terms of any deferral
or accrual of such amounts (if any) shall comply with all applicable laws, rules
and regulations, including, without limitation, Section 409A.

ARTICLE IV

PROVISIONS APPLICABLE TO RESTRICTED SHARE UNITS

Section 4.1        Grants of Restricted Share Units.

      The Committee may from time to time grant Restricted Share Units on the
terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan
as the Committee, in its discretion, may from time to time determine. Each
Restricted Share Unit awarded to a Participant shall correspond to one share of
Class B Common Stock. Each Agreement covering a grant of Restricted Share Units
shall specify the number of Restricted Share Units granted, the vesting schedule
(as provided for in Section 4.2 hereof) for such Restricted Share Units and any
Performance Goals and any other terms that the Committee deems appropriate.

Section 4.2        Vesting.

      The Committee shall establish the vesting schedule applicable to
Restricted Share Units granted hereunder, which vesting schedule shall specify
the period of time, the increments in which a Participant shall vest in the
Restricted Share Units and/or any applicable Performance Goal requirements,
subject to any restrictions that the Committee shall determine and specify in
the applicable Agreement, provided that, unless otherwise determined by the
Committee, Restricted Share Units that vest contingent solely on the requirement
of continued employment shall not fully vest in less than three years from the
Date of Grant.

Section 4.3        Adjustment with Respect to Restricted Share Units.

      Any other provision of the Plan to the contrary notwithstanding, the
Committee may, in its discretion, at any time accelerate the date or dates on
which Restricted Share Units vest.

Section 4.4        Settlement of Restricted Share Units.

      Unless otherwise determined by the Committee, on the date on which
Restricted Share Units vest, all restrictions contained in the Agreement
covering such Restricted Share Units and in the Plan shall lapse as to such
Restricted Share Units and the Restricted Share Units will be payable, at the
discretion of the Committee, in cash equal to the Fair Market Value of the
shares subject to such Restricted Share Units, in shares of Class B Common Stock
or in other securities of the Company designated by the Committee or in a
combination of cash, shares of Class B Common Stock or such other securities.
Restricted Share Units paid in Class B Common Stock may be evidenced in such
manner as the Committee in its discretion shall deem appropriate, including,
without limitation, book-entry registration or issuance of one or more stock
certificates. If stock certificates are issued, such certificates shall be
delivered to the Participant or such certificates shall be credited to a
brokerage account if the Participant so directs; provided, however, that such
certificates shall bear such legends as the Company may determine to be
necessary or advisable in order to comply with applicable federal or state
securities laws. Unless the Committee determines otherwise, in no event shall
payment pursuant to this Section 4.4 occur later than March 15th of the year
following the year in which the Restricted Share Units are no longer subject to
a substantial risk of forfeiture for purposes of Section 409A.

 

12



--------------------------------------------------------------------------------

Section 4.5        Termination of Employment.

      Unless otherwise provided in a Participant’s employment agreement with the
Company or a Subsidiary, in the event that the Participant’s employment with the
Company or any of its Subsidiaries terminates prior to the date or dates on
which Restricted Share Units vest, the Participant shall forfeit all unvested
Restricted Share Units as of the date of such event, unless the Committee
determines otherwise and provides that some or all of such Participant’s
unvested Restricted Share Units shall vest as of the date of such event or some
other date or dates. In the case of the Participant’s death, payment in respect
of the Participant’s Restricted Share Units shall be made in the manner provided
in Section 4.4 to the person or persons who acquired the right to receive such
payment by will or the laws of descent and distribution or by permitted transfer
or beneficiary designation.

ARTICLE V

PROVISIONS APPLICABLE TO PHANTOM SHARES

Section 5.1        Grants of Phantom Shares.

      The Committee may from time to time grant to eligible employees Phantom
Shares, the value of which is determined by reference to a share of Class B
Common Stock, on the terms and conditions set forth in the Plan and on such
other terms and conditions as are not inconsistent with the purposes and
provisions of the Plan as the Committee, in its discretion, may from time to
time determine. Each Agreement covering a grant of Phantom Shares shall specify
the number of Phantom Shares granted, the Initial Value of such Phantom Shares,
the Valuation Dates, the number of Phantom Shares whose Appreciation Value shall
be determined on each such Valuation Date, any applicable vesting schedule (as
provided for in Section 5.3 hereof) and Performance Goals for such Phantom
Shares, and any applicable limitation on payment (as provided for in Section 5.4
hereof) for such Phantom Shares and any other terms that the Committee deems
appropriate.

Section 5.2        Appreciation Value.

      (a)       Valuation Dates; Measurement of Appreciation Value. The
Committee shall provide in the Agreement for one or more Valuation Dates on
which the Appreciation Value of the Phantom Shares granted pursuant to the
Agreement shall be measured and fixed, and shall designate in the Agreement the
number of such Phantom Shares whose Appreciation Value is to be calculated on
each such Valuation Date. Unless otherwise determined by the Committee, each
Valuation Date shall be December 15 and no Valuation Date shall occur later than
the year in which the eighth (8th) anniversary of the Date of Grant occurs.

      (b)       Payment of Appreciation Value. Except as otherwise provided in
Section 5.5 hereof, and subject to the limitation contained in Section 5.4
hereof, the Appreciation Value of a Phantom Share shall be paid to a Participant
in cash, or in the discretion of the Committee, in shares of Class B Common
Stock or other securities of the Company designated by the Committee or in a
combination of cash, shares of Class B Common Stock or such other securities, as
soon as practicable following the Valuation Date applicable to such Phantom
Share. In no event shall a payment occur pursuant to the previous sentence later
than the 60th day following the Valuation Date applicable to such Phantom Share.

Section 5.3        Vesting.

      The Committee may establish a vesting schedule applicable to Phantom
Shares granted hereunder, which vesting schedule shall specify the period of
time, the increments in which a Participant shall vest in the Phantom Shares
and/or any applicable Performance Goal requirements, subject to any restrictions
that the Committee shall determine and specify in the applicable Agreement.

Section 5.4        Limitation on Payment.

      The Committee may, in its discretion, establish and set forth in the
Agreement a maximum dollar amount payable under the Plan for each Phantom Share
granted pursuant to such Agreement.

 

13



--------------------------------------------------------------------------------

Section 5.5        Termination of Employment, Retirement, Death or Permanent
Disability.

      (a)       Termination Other Than for Cause, or due to Retirement, Death or
Permanent Disability. Except as otherwise provided in this Section 5.5, if,
before the occurrence of one or more Valuation Dates applicable to the
Participant’s Outstanding Phantom Shares, (i) the Participant’s employment with
the Company or any of its Subsidiaries ends by reason of the voluntary
termination by the Participant, the termination by the Company or any of its
Subsidiaries other than for Cause or the Participant’s Retirement or (ii) the
Participant’s death or Permanent Disability occurs, then, unless the Committee,
in its discretion, determines otherwise, the Appreciation Value of each
Outstanding Phantom Share as to which the Participant’s rights are vested as of
the date of such event shall be the lesser of (x) the Appreciation Value of such
Phantom Share calculated as of the date of such event or (y) the Appreciation
Value of such Phantom Share calculated as of the originally scheduled Valuation
Date applicable thereto. Unless the Committee, in its discretion, determines
otherwise and so specifies in the applicable Award Agreement or otherwise in
compliance with Section 409A, the Appreciation Value so determined for each such
vested Outstanding Phantom Share shall then be payable to the Participant
following the originally scheduled Valuation Date applicable thereto in
accordance with Section 5.2(b) hereof. Upon the occurrence of an event described
in this Section 5.5(a), unless the Committee determines otherwise, all rights
with respect to Phantom Shares that are not vested as of such date will be
relinquished.

      (b)       Termination for Cause. If a Participant’s employment with the
Company or any of its Subsidiaries ends due to a termination of employment for
Cause, then, unless the Committee, in its discretion, determines otherwise, all
Outstanding Phantom Shares, whether or not vested, and any and all rights to the
payment of Appreciation Value with respect to such Outstanding Phantom Shares
shall be forfeited effective as of the date of such termination.

ARTICLE VI

PERFORMANCE AWARDS

Section 6.1        Grants of Performance Awards.

      The Committee may from time to time grant to eligible employees
Performance Awards consisting of Performance Shares or Performance Share Units
on the terms and conditions set forth in the Plan and on such other terms and
conditions as are not inconsistent with the purposes and provisions of the Plan,
as the Committee, in its discretion, may from time to time determine.
Performance Awards may be granted either alone or in addition to other Awards
made under the Plan.

Section 6.2        Performance Goals.

      Unless otherwise determined by the Committee, the grant, vesting and/or
exercisability of Performance Awards shall be conditioned, in whole or in part,
on the attainment of performance targets, in whole or in part, related to one or
more performance goals over a Performance Period. For any such Performance
Awards that are intended to qualify for the Section 162(m) Exception, the
performance targets on which the grant, vesting and/or exercisability are
conditioned shall be selected by the Committee from among the following goals
(the “Section 162(m) Performance Goals”): OIBDA, OIBDA Without Intercompany
Eliminations, Operating Income, Free Cash Flow, Net Earnings, Net Earnings from
Continuing Operations, Earnings Per Share, Revenue, Net Revenue, Operating
Revenue, total shareholder return, share price, return on equity, return in
excess of cost of capital, profit in excess of cost of capital, return on
assets, return on invested capital, net operating profit after tax, operating
margin, profit margin or any combination thereof. In addition, for any Awards
not intended to qualify for the Section 162(m) Exception, the Committee may
establish performance targets based on other performance goals as it deems
appropriate (together with the Section 162(m) Performance Goals, the
“Performance Goals”). The Performance Goals may be described in terms of
objectives that are related to the individual Participant or objectives that are
Company-wide or related to a Subsidiary, division, department, region, function
or business unit and may be measured on an absolute or cumulative basis or on
the basis of percentage of improvement over time, and may be measured in terms
of Company performance (or performance of the applicable Subsidiary, division,
department, region, function or business unit) or measured relative to selected
peer companies or a market index.

 

14



--------------------------------------------------------------------------------

Section 6.3        Performance Goals on Awards other than Performance Awards.

      The Committee, in its sole discretion, may also require that the grant,
vesting and/or exercisability of Awards other than Performance Awards be
conditioned, in whole or in part, on the attainment of performance targets, in
whole or in part, related to Performance Goals over a Performance Period, as
described in Section 6.2.

Section 6.4        Discretion to Reduce Awards.

      The Committee retains the right to reduce any Award below the maximum
amount that could be paid based on the degree to which the Performance Goals
related to such Award were attained. The Committee may not increase any Award
intended to qualify for the Section 162(m) Exception in any manner that would
adversely affect the treatment of the Award under the Section 162(m) Exception.

Section 6.5        Adjustment of Calculation of Performance Goals.

      In the event that, during any Performance Period, any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets or other similar corporate
transaction or event, or any other extraordinary event or circumstance occurs
which has the effect, as determined by the Committee of distorting the
applicable performance criteria involving the Company, including, without
limitation, changes in accounting standards, the Committee shall adjust or
modify the calculation of the Performance Goals, to the extent necessary to
prevent reduction or enlargement of the Participants’ Awards under the Plan for
such Performance Period attributable to such transaction, circumstance or event.
All determinations that the Committee makes pursuant to this Section 6.5 shall
be conclusive and binding on all persons for all purposes.

ARTICLE VII

SUBSTITUTE AWARDS

      Notwithstanding any terms or conditions of the Plan to the contrary, the
Committee may provide for Substitute Awards under the Plan upon assumption of,
or in substitution for, outstanding awards previously granted by a company or
other entity all or a portion of the assets or equity of which is acquired by
the Company, with which the Company merges or otherwise combines or from which
the Company is spun-off or otherwise separated. Without limiting the generality
of the preceding sentence, Substitute Awards include Awards granted in
connection with the Separation in substitution for stock options, restricted
share units and other awards of the former Viacom Inc. (renamed CBS Corporation)
granted prior to the Separation Date. Notwithstanding any terms or conditions of
the Plan to the contrary, Substitute Awards may have substantially the same
terms and conditions, including without limitation provisions relating to
vesting, exercise periods, expiration, payment, forfeiture, and the consequences
of termination of employment and changes in control, as the awards that they
replace.

ARTICLE VIII

DIVIDEND EQUIVALENTS AND OTHER AWARDS

Section 8.1        Dividend Equivalents.

      Subject to the provisions of this Plan and any Agreement, the recipient of
an Award (including, without limitation, any Award deferred pursuant to
Section 10.9) may, if so determined by the Committee, be entitled to receive
interest or dividends or Dividend Equivalents, with respect to the number of
shares of Class B Common Stock covered by the Award, as determined by the
Committee, in its sole discretion. The Committee shall determine the payment
schedule for such amounts (if any) and may provide that such amounts (if any)
shall accrue and be paid at the time that the related Award vests and is
payable. The terms of any deferral or accrual of such amounts (if any) shall
comply with all applicable laws, rules and regulations, including, without
limitation, Section 409A.

 

15



--------------------------------------------------------------------------------

Section 8.2        Other Awards.

      The Committee shall have the authority to specify the terms and provisions
of other forms of equity-based or equity-related awards not described above that
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company. Other Awards may also include cash payments under the
Plan which may be based on one or more criteria determined by the Committee that
are unrelated to the value of Class B Common Stock and that may be granted in
tandem with, or independent of, Awards granted under the Plan.

ARTICLE IX

EFFECT OF CERTAIN CORPORATE CHANGES

      In the event of a merger, consolidation, stock-split, reverse stock-split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to (i) the number and kind of securities subject to any outstanding
Award, (ii) the exercise price or purchase price, if any, of any outstanding
Award or the Initial Value of any Outstanding Phantom Shares, and (iii) the
maximum number and kind of securities referred to in Section 1.5(a) and (b) and
Section 1.6(a) and Section 1.6(b) of the Plan, in each case, as it deems
appropriate. The Committee may, in its sole discretion, also make such other
adjustments as it deems appropriate in order to preserve the benefits or
potential benefits intended to be made available hereunder. All determinations
that the Committee makes pursuant to this Article IX shall be conclusive and
binding on all persons for all purposes. Any adjustments made pursuant to this
Article IX shall be made in a manner consistent with the requirements of
Section 409A.

ARTICLE X

MISCELLANEOUS

Section 10.1      No Rights to Awards or Continued Employment.

      Nothing in the Plan or in any Agreement, nor the grant of any Award under
the Plan, shall confer upon any individual any right to be employed by or to
continue in the employment of the Company or any Subsidiary thereof, nor to be
entitled to any remuneration or benefits not set forth in the Plan or such
Agreement, including the right to receive any future Awards under the Plan or
any other plan of the Company or any Subsidiary thereof or interfere with or
limit the right of the Company or any Subsidiary thereof to modify the terms of
or terminate such individual’s employment at any time for any reason. All grants
of Awards and deliveries of shares of Class B Common Stock, cash or other
property under the Plan shall constitute a special discretionary incentive
payment to the Participant and shall not be required to be taken into account in
computing the amount of salary or compensation of the Participant for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Company, or payments based on the Fair Labor Standards Act of 1938,
or under any agreement with the Participant, unless the Company specifically
provides otherwise.

Section 10.2      Restriction on Transfer.

      The rights of a Participant with respect to any Award shall not be
transferable, except by will, the laws of descent and distribution or
beneficiary designation; provided that the Committee may permit other
transferability, subject to any conditions and limitations that it may, in its
sole discretion, impose. During a Participant’s lifetime, the Participant’s
rights with respect to any Award may be exercised only by the Participant or by
any transferee to whom the Award has been transferred in accordance with the
preceding sentence.

Section 10.3      Taxes.

      The Company or a Subsidiary thereof, as appropriate, shall have the right
to deduct from all payments made under the Plan to a Participant, a
Participant’s estate or a Participant’s permitted transferee or beneficiary any

 

16



--------------------------------------------------------------------------------

federal, state, local or other taxes required by law to be withheld with respect
to such payments. The Committee, in its discretion, may require, as a condition
to the exercise or settlement of any Award or delivery of any certificate(s) for
shares of Class B Common Stock, that an additional amount be paid in cash equal
to the amount of any federal, state, local or other taxes required to be
withheld as a result of such exercise or settlement. In addition, the Committee
may establish procedures to allow Participants to satisfy such withholding
obligations through a net share settlement procedure or the withholding of
shares subject to the applicable Award, or through a “cashless exercise”
procedure as described in Section 2.4. Any Participant who makes an election
under Section 83(b) of the Code to have his Award taxed in accordance with such
election must give notice to the Company of such election immediately upon
making a valid election in accordance with the rules and regulations of the
Code. Any such election must be made in accordance with the rules and
regulations of the Code.

Section 10.4       Stockholder Rights.

      No Award under the Plan shall entitle a Participant or a Participant’s
estate or permitted transferee or beneficiary to any rights of a holder of
shares of Class B Common Stock of the Company, except as provided in Article III
with respect to Restricted Shares, until the Participant, the Participant’s
estate or the permitted transferee or beneficiary is registered on the books and
records of the Company as a stockholder with respect to the exercise or
settlement of such Award, and no adjustments shall be made for dividends or
distributions on, or other events relating to, shares of Class B Common Stock
subject to an Award for which the record date is prior to the date such
registration.

Section 10.5      No Restriction on Right of Company to Effect Corporate
Changes.

      The Plan shall not affect in any way the right or power of the Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stock whose rights are superior to or affect the
Class B Common Stock or the rights thereof or which are convertible into or
exchangeable for Class B Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

Section 10.6       Source of Payments.

      The general funds of the Company shall be the sole source of cash
settlements of Awards under the Plan and payments of Appreciation Value and the
Company shall not have any obligation to establish any separate fund or trust or
other segregation of assets to provide for payments under the Plan. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company and a Participant or any other person. To the
extent a person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.

Section 10.7      Exercise Periods Following Termination of Employment.

      For the purposes of determining the dates on which Awards may be exercised
following a termination of employment or following the Retirement, death or
Permanent Disability of a Participant, the day following the date of such event
shall be the first day of the exercise period and the Award may be exercised up
to and including the last business day falling within the exercise period. Thus,
if the last day of the exercise period is not a business day, then the last date
an Award may be exercised is the last business day preceding the end of the
exercise period.

Section 10.8      Repayments.

      The Committee may include in any Agreement a provision requiring the
Participant to return gains (as defined by the Committee) realized on Awards
made under the Plan in the event the Committee determines that a material breach
of specified obligations under one or more written agreements between a
Participant and the Company has occurred during the one year period after
termination of the Participant’s employment with the

 

17



--------------------------------------------------------------------------------

Company or a Subsidiary. In addition, the Committee may require a Participant to
return gains (as defined by the Committee) on any Performance Award if the
Performance Goals used to determine the grant, vesting and/or exercisability of
such Performance Award are subsequently restated or otherwise adjusted in a
manner that would reduce the size of the Performance Award or any payment
thereunder.

Section 10.9      Deferral of Awards.

      The Committee may establish procedures pursuant to which the payment of
any Award may be deferred. Any such deferral shall be made in a manner that
conforms to the requirements of Section 409A applicable to initial and
subsequent deferrals, and the Committee shall set forth in writing (which may be
in electronic form), on or before the date the applicable deferral election is
required to be irrevocable in order to meet the requirements of Section 409A,
the conditions under which such election may be made.

Section 10.10    Employment of Participant by Subsidiary.

      Unless the Committee determines otherwise, the employment of a Participant
who works for a Subsidiary shall terminate, for Plan purposes, on the date on
which the Participant’s employing company ceases to be a Subsidiary.

Section 10.11    Section 409A.

      If any provision of the Plan or an Agreement contravenes any regulations
or Treasury guidance promulgated under Section 409A or could cause a Participant
to be required to recognize income for United States federal income tax purposes
prior to the time of payment, settlement or exercise of an Award or to be
subject to any tax or interest under Section 409A, such provision of the Plan or
any Agreement may be modified to maintain, to the maximum extent practicable,
the original intent of the applicable provision without the imposition of any
tax or interest under Section 409A. Moreover, any discretionary authority that
the Board or the Committee may have pursuant to the Plan shall not be applicable
to an Award that is subject to Section 409A to the extent such discretionary
authority will contravene Section 409A.

ARTICLE XI

AMENDMENT AND TERMINATION

      The Plan may be terminated and may be altered, amended, suspended or
terminated at any time, in whole or in part, by the Board; provided, however,
that no alteration or amendment will be effective without stockholder approval
if such approval is required by law or under the rules of the New York Stock
Exchange or other principal stock exchange on which the Class B Common Stock is
listed. No termination or amendment of the Plan may, without the consent of the
Participant to whom an Award has been made, materially adversely affect the
rights of such Participant in such Award. Notwithstanding any provision herein
to the contrary, the Committee shall have broad authority to amend the Plan or
any outstanding Award under the Plan without approval of the Participant to the
extent necessary or desirable (i) to comply with, or take into account changes
in, applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations or (ii) to ensure that a Participant is not required
to recognize income for United States federal income tax purposes prior to the
time of payment, settlement or exercise of an Award or subject to interest and
additional tax under Section 409A with respect to any Award. Unless previously
terminated pursuant to this Article XI, the Plan shall terminate on the fifth
anniversary of the Effective Date, and no further Awards may be granted
hereunder after such date.

 

18



--------------------------------------------------------------------------------

ARTICLE XII

INTERPRETATION

Section 12.1      Governmental Regulations.

      The Plan, and all Awards hereunder, shall be subject to all applicable
rules and regulations of governmental or other authorities.

Section 12.2      Headings.

      The headings of articles and sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

Section 12.3      Governing Law.

      The Plan and all rights hereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.

ARTICLE XIII

EFFECTIVE DATE AND STOCKHOLDER APPROVAL

      The Plan became effective as of January 1, 2006 and amended and restated
on April 12, 2007. The Plan obtained the approval of the Company’s stockholders
at the 2007 annual meeting of stockholders. The Committee approved additional
amendments to the Plan on December 2, 2008.

 

19